                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


CALVIN MERRITTE,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 15-cv-254-SMY-RJD
                                                 )
S.A. GODINEZ, et. al.,                           )
                                                 )
                       Defendants.               )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Calvin Merritte, an inmate of the Illinois Department of Corrections (“IDOC”),

filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming Defendants failed to protect him in

violation of the Eighth Amendment. On October 2, 2018, this Court dismissed Plaintiff's case

with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute (Doc. 257).

Now pending before the Court is Plaintiff's Motion for Relief from Judgment (Doc. 266).

       Rule 60(b) of the Federal Rules of Civil Procedure permits a party relief from a judgment

for several reasons including mistake or “any other reason justifying relief from the operation of

judgment.” Fed. R. Civ. P. 60(b). However, relief under Rule 60(b) is extraordinary and is only

granted in exceptional circumstances. United States v. 8136 S. Dobson St., Chicago Ill., 125

F.3d 1076, 1082 (7th Cir. 1997).

       Here, Plaintiff has presented no justification warranting Rule 60(b) reconsideration. He

asserts that he did not receive any information regarding this case and that if he had, he would

have filed pleadings in order to keep this lawsuit active. Plaintiff's assertion is belied by the

docket which shows that Plaintiff stopped communicating with this Court after he was released

                                           Page 1 of 2
from prison in April 2018.      Plaintiff failed to respond to Defendants' Motion for Summary

Judgment (Doc. 213), Magistrate Judge Daly's Report and Recommendation (Doc. 252), and

Defendants' motions in limine (Doc. 246). He also failed to attend a court-ordered telephonic

status conference in September 2018.

       Plaintiff has failed to provide a satisfactory explanation as to why he stopped prosecuting

this case after being released from prison. It appears Plaintiff lost interest in litigating this case

after he was released from custody and only gained interest 7 months later after being

reincarcerated. Accordingly, Plaintiff’s Motion for Relief from Judgment is DENIED. All other

pending motions are TERMINATED as MOOT.

       IT IS SO ORDERED.

       DATED: October 16, 2019




                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 2 of 2
